Exhibit 10.59

BUILDING LOAN AGREEMENT

THIS BUILDING LOAN AGREEMENT (as amended, modified or supplemented from time to
time, “Agreement”), dated as of the 15th day of February, 2017, by and between
(i) EAGLEBANK (the “Lender”), and (ii) COMSTOCK SIXTH STREET, LLC, a Virginia
limited liability company (the “Borrower”), recites and provides:

RECITALS:

R-1. The Borrower has acquired a certain development site consisting of 14
recorded townhouse lots (Lots 907-920 inclusive) being a part of land consisting
of approximately 0.58 acres located at 4815 Sixth Street, N.E., Washington,
D.C., as more particularly described on Exhibit A attached hereto (the
“Property”), on which the Borrower intends to develop the first phase of a
project known as Townes at Totten Mews, for construction of 14 townhouses
(singularly a “Unit” and if referring to more than one, the “Units”) of which 12
are to be market rate Units (the “Market Rate Units” and 2 are intended to
qualify as affordable dwelling units (“ADU”) (the “ADU Units”) (the construction
of such 14 Units, the “Project”).

R-2. Subject to the terms of this Agreement, the Lender agrees to make a
non-revolving construction loan (the “Loan”) to the Borrower, as more
particularly described in Section One below, for the purpose of financing the
construction of the Units. The Loan will be secured by a first lien deed of
trust, security agreement and fixture filing on the Property.

R-3. The Lender and the Borrower agree that the Loan will be made and advanced
upon and subject to the terms, covenants and conditions set forth in this
Agreement.

AGREEMENT

ACCORDINGLY, for and in consideration of the foregoing Recitals which are a
material part of this Agreement and not mere prefatory language, and of the
mutual covenants and conditions set forth in this Agreement, and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Lender and the Borrower agree as follows:

SECTION ONE

THE LOAN

1.1 Amount. The maximum principal amount that may be advanced under the Loan
shall not exceed the lesser of (i) Four Million Eight Hundred Sixty Thousand and
No/100 Dollars ($4,860,000.00), or (ii) sixty percent (60%) of the “as complete”
value of each Unit pursuant to the Appraisal (hereinafter defined) and any
appraisals which may be engaged by the Lender from time to time subsequent to
the date hereof, or (iii) sixty-seven percent (67%) of costs of the Project as
approved by the Lender, or (iv) an aggregate amount not in excess of Three
Hundred Forty-Seven Thousand One Hundred Forty-Three and No/100 Dollars
($347,143.00) per Unit on average. The Loan will be evidenced by a Non-Revolving
Construction Loan Promissory Note made by the Borrower payable to the order of
the Lender (as the same may be amended, renewed, restated, supplemented or
substituted from time to time, the “Note”) which shall be governed by Maryland
law.

1.2 Purpose. The Borrower will use the Loan proceeds for the purpose of building
(the “Construction”) the Units in accordance with a schedule and a budget
therefor which shall have been approved by the Lender in advance and in
accordance with plans and specifications (the “Plans and Specifications”) to be
submitted to and approved by the Lender and its construction consultant, and
with advances to be made as the work progresses, all as set forth in this
Agreement. The overall Construction budget shall include and be consistent with
the total costs per type of Unit that are to be set forth on Exhibit B (the
“Unit Costs Budget”), which shall be agreed by the parties and attached hereto
prior to and as a condition of the first advance of Loan proceeds.

1.3 Guarantor. Christopher Clemente (“Individual Guarantor”) and Comstock
Development Services LC, a Virginia limited liability company (“Entity
Guarantor” and, together with the Individual Guarantor, collectively the
“Guarantor”) shall guarantee the payment and performance of the Borrower’s
obligations, covenants and agreements under the Loan, as evidenced by the
Guaranty and Security Agreement executed of even date herewith.



--------------------------------------------------------------------------------

1.4 Term. The Note shall mature upon the earlier of (i) twenty-four (24) months
after the date of closing on the Loan or (ii) the occurrence of a Transfer (as
defined in Section 5.15 hereof) (the “Maturity”). It is acknowledged and agreed
that notwithstanding any provisions herein, the Borrower has not applied for,
nor has the Lender made any commitment with respect to, any extension of such
Maturity. Upon any application for an extension, any approval of an extension on
any terms would be contingent upon the usual and customary underwriting
procedures of EagleBank, including without limitation, the approval of the loan
committee of EagleBank.

1.5. Interest Rate. (a) Commencing on the closing of the Loan and continuing
until Maturity the unpaid principal balance of the Note outstanding from time to
time shall bear interest and be payable at the floating rate equal to three and
one-half percent (3.5%) above LIBOR (hereinafter defined), rounded upwards, if
necessary, to the nearest one-one hundredth of one percent (0.010%).
Notwithstanding the above, in no event shall the Note bear interest at any time
at a rate below the floor interest rate of four and three-quarters percent
(4.75%) per annum (the “Interest Rate Floor”).

(b) As used herein:

 

  (i) “Business Day” means any day except a Saturday, Sunday or any other day on
which commercial banks in the State of Maryland are authorized or required by
law to close,

 

  (ii) “LIBOR” means the rate per annum determined pursuant to the following
formula:

LIBOR = Base Libor

 

100% - LIBOR Reserve Percentage

 

  (iii) “Base LIBOR” means the rate of interest per annum determined by the
Lender based on the rate for United States dollar deposits for delivery of funds
for one (1) month as reported in the Wall Street Journal two (2) London Banking
Days prior to the first day of the calendar month for which such rate is being
determined, as the “London Interbank Offered Rate – 1-Month LIBOR (LIBOR 1 (ICE
LIBOR))” or if not so reported, then as determined by the Lender from another
recognized source of interbank quotation. If such day is not a London Banking
Day, the LIBOR Rate shall be determined on the next preceding day which is a
London Banking Day. If for any reason the Lender cannot determine the offered
rate by the ICE Benchmark Administration, the Lender may, in its discretion,
select a replacement index based on the arithmetic mean of the quotations, if
any, of the interbank offered rate by the banks that had been included in the
most recently comprised LIBOR Rate, for deposits in comparable amounts and
maturities.

 

  (iv) “LIBOR Reserve Percentage” means the reserve percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by the Lender for expected changes in such reserve
percentage during the term of the Note.

 

  (v) “London Banking Day” means any day on which dealings in U.S. Dollar
deposits are transacted in the London interbank market.

 

  (vi) If the LIBOR Rate determined as provided above would be less than zero,
then such rate shall be deemed to be zero.

1.6 Interest Reserve. From the proceeds of the Loan, in addition to amounts
reserved for advances for Construction, the amount of Eighty-Four Thousand
Twenty-Four and No/100 Dollars ($84,024.00) shall not be disbursed but shall be
reserved by the Lender for the payment of interest on the Loan (the “Interest
Reserve”) until such reserve is exhausted. Notwithstanding the foregoing or any
provision of the Loan Documents to the contrary, the Lender shall not be
obligated to make any disbursements from the Interest Reserve if any Event of
Default shall have occurred, and further, notwithstanding the foregoing or any
provision of any of the Loan Documents to the contrary, nothing contained herein
shall be deemed to release or in any way to relieve the Borrower from its
obligation under the Note to pay interest as provided in the Note. Each
disbursement from the Interest Reserve shall constitute a disbursement of
principal of the Loan and shall be added to the then outstanding principal
balance of the Loan.



--------------------------------------------------------------------------------

1.7 Fees. The Borrower shall pay to the Lender a fee for the Loan in the amount
of one-half of one percent (0.5%) of the Loan amount ($24,300), payable upon
closing the Loan. The Lender acknowledges receipt from the Borrower of Ten
Thousand and No/100 Dollars ($10,000.00), for application to the Lender’s
third-party costs incurred in connection with the Loan (including without
limitation fees of appraisers, consultants and legal counsel), any unused
balance of which may be applied to the foregoing Loan fee.

1.8 Collateral. The Loan shall be secured by, among other things, the following:

 

  (i) A first lien deed of trust, security agreement and fixture filing (as the
same may be amended, restated, supplemented or substituted, the “Deed of Trust”)
on the Property;

 

  (ii) An assignment of Leases and Rents on the Property (as the same may be
amended, restated, supplemented or substituted, the “Leases Assignment”);

 

  (iii) An assignment of sales contracts and deposits with respect to the
Property (the “Contracts Assignment”);

 

  (iv) Assignments of all Construction documents including, without limitation,
plans and specifications, permits, architect’s contracts, engineering contracts,
and Construction contracts (the “Documents Assignment”);

 

  (v) Consents to Assignment executed by each of the general contractor,
architect and project engineer for each of the Development and the Construction
(the “Consents”);

 

  (vi) An Environmental Indemnity Agreement made by the Borrower and the
Guarantor for the benefit of the Lender (as the same may be amended, restated,
supplemented or substituted, the “Environmental Indemnity”);

 

  (vii) Such UCC-1 Financing Statements as the Lender may determine to be
necessary or desirable including, without limitation, a UCC-1 to perfect the
security agreement contained in the Guaranty.

1.9 Equity Requirement. As a condition of the Loan, as of the closing of the
Loan the Borrower shall have made an equity investment in the Property in the
form of cash in an amount not less than thirty-three percent (33%) of the
Lender-approved Project budget (the “Minimum Equity”). The Borrower’s equity
shall consist of acquisition, closing and Lender-approved soft costs, and the
Borrower shall have provided full documentation supporting such investment to
the Lender which shall be satisfactory to the Lender in all respects. As of the
date of this Agreement, Lender confirms that Borrower has met the Minimum Equity
requirement.

1.10 Loan Advances. Subject to the conditions set forth in this Agreement, the
Lender’s obligation to fund advances of the Loan is additionally subject to the
following:

 

  (i) From and after the Borrower having satisfied the Minimum Equity
requirement, the Lender shall advance the Loan proceeds based upon approved
monthly draw requests in accordance with the final Lender-approved Construction
budget and in accordance with the terms and conditions of this Agreement.

 

  (ii) The Lender’s obligation to make any advances for Construction shall also
be conditioned upon the Lender having received all of the following which shall
be in a customary form and substance and in all respects reasonably satisfactory
to the Lender and at no cost to the Lender: (a) contract with the general
contractor for the Project (“General Contractor’s Contract”); (b) an assignment
of the General Contractor’s Contract from the Borrower to the Lender;
(c) Architect’s contract and Consent to assignment thereof executed by the
Project architect; (d) Project engineer’s contract and Consent to Assignment
thereof executed by the Project engineer; (e) final Construction budget;
(f) final construction schedule in detail (the “Construction Schedule”);
(g) final permit drawings for the Project and each constituent component thereof
as submitted to and approved by the District of Columbia, two (2) sets of which
shall be delivered to the Lender; (h) Consent to Assignment executed by the
general contractor; (i) building permit(s) for the Project based upon final
permit drawings; (j) contracts with all Major Subcontractors (hereinafter
defined); (k) intentionally deleted; (l) Lender’s construction
consultant/engineer’s cost verification report / front-end analysis; (m) copies
of final site plan approval for the Property together with all other required
approvals and evidence that the Townes at Totten Mews project is PUD-approved
and fully entitled for no less than 40 townhouse units, and (n) any other
material contracts, documents or government-issued permits necessary for
Construction of the Project and not required (or waived by the Lender) as
conditions for closing the Loan or requested by the Lender or its construction
consultant or inspecting engineer in connection with the Construction. All of
the foregoing items are herein for convenience called the “Required Construction
Documents”.



--------------------------------------------------------------------------------

  (iii) The term “Major Subcontractors” are those with contracts for the
following components of construction: (a) sheeting and shoring, (b) concrete,
(c) masonry, (d) waterproofing and roofing, (e) drywall, (f) windows and metal
panels, (g) plumbing, (h) mechanical, (i) electrical, (j) fire protection, and
(k) elevators, if any within any Unit.

1.11 Deposit Relationship. As a condition of the Loan, the Borrower shall
establish its primary operating account and an escrow deposit account (for
deposits under sales contracts) with the Lender and shall maintain such accounts
with the Lender throughout the term of the Loan. In addition, the Borrower
and/or any related entities shall maintain a minimum monthly average aggregate
deposit balance with the Lender of not less than ten percent (10%) of the
aggregate outstanding principal balance of the Loan and all other loans
outstanding from the Lender to affiliates or related entities of Borrower
(“Compensating Balances”), tested quarterly, with the first test period being
January 1 to March 31, 2017. Such deposits shall be held in demand deposits or
money market accounts. If at any time under any of the Loan Documents the Lender
is collecting deposits for the payment of insurance premiums and/or real estate
taxes, the amount(s) on deposit, to the extent unapplied as of the date of any
such quarterly test, shall be counted toward the foregoing deposit balance
requirements. The foregoing deposit balance requirement is in addition to any
deposit balance requirement under the terms of the loan documents for any other
loan or loans by the Lender to the Borrower, any affiliate(s) of the Borrower.
The failure to comply with the foregoing deposit balance requirements shall not
constitute a default under the Loan; however, interest shall accrue on all
amounts outstanding under the Loan at one-quarter of one percent (0.25%) plus
the rate of interest then payable under the Note (and the Interest Rate Floor
shall also increase by one-quarter of one percent (0.25%)) from the date of such
failure until such time as the deposit balance requirement is satisfied at the
next quarterly test.

1.12 Release Provisions. The Deed of Trust shall contain the following provision
for release of Units from the lien thereof:

“Provided that the Grantor requests the release of one of the Units from the
lien of this Deed of Trust prior to the repayment in full of the Loan, and
provided that the sales contract with respect to such Unit is in the form
approved by the Beneficiary and at a minimum price satisfactory to the
Beneficiary in its discretion, then the Beneficiary agrees to release the lien
of this Deed of Trust with respect to any one of the Units, upon Grantor’s
written request, upon the following terms and conditions:

 

  (a) With respect to any completed Unit, payment of a Release Payment for each
Unit to be released equal to (i) $108,086.00 per Unit plus (ii) one hundred
percent (100%) of the total hard and soft costs advanced from the Loan for
Construction of the Unit.

The Release Payment will be applied by the Lender first to the costs advanced
from the Loan for Construction of the Unit and the remainder will be applied to
the outstanding principal balance of the Loan.

 

  (b) No Event of Default shall then exist and be continuing;

 

  (c) The Grantor pays all fees, costs, charges and expenses (including without
limitation reasonable attorneys’ fees) relating to the preparation, execution
and recordation of any document required in connection with any such partial
release; and

 

  (d) The Grantor pays a fee in the amount of One Hundred and No/100 Dollars
($100.00) for processing the request for release (“Processing Fee”); provided,
however, that the Processing Fee will be waived in the event the purchaser under
the sales contract acquires the Unit using EagleBank as its mortgage lender for
the purchase money of the Unit.

Notwithstanding the foregoing, no release price shall be payable for the release
of streets or roadways, or storm water maintenance or other public facilities,
that are to be dedicated to the District of Columbia for public maintenance,
provided the same are in accordance with a site plan that shall have been
approved by the Beneficiary.”

1.13 Home Owners Association. In the event the Borrower intends to establish a
home owners association for the Project (whether separately or together with the
balance of the Townes at Totten Mews project), the organizational and governing
documents, and all rules and regulations related thereto, shall be subject to
the Lender’s prior written approval.



--------------------------------------------------------------------------------

1.14 Bonding Project Facilities. Any bonding, letters of credit or other surety
required to be posted or placed to secure completion of any Project facilities
or infrastructure shall be obtained by the Borrower from third-party providers,
and the Property shall not be further encumbered to secure any such bonding, any
letters of credit or any other third-party surety or debt. As of the date of
this Agreement, Borrower represents and warrants to Lender that there are no
bonding or surety requirements of any material amount that are required in
connection with the Project.

1.15 Inclusionary Zoning Covenant. It is understood that the Property is located
in a zoning district that is subject to the Inclusionary Zoning Program under
applicable District of Columbia zoning law, and that the applicable authorities
require the recordation of an Inclusionary Development Covenant (“IZ Covenant”)
to set forth of record the terms, restrictions and conditions upon which the
owner of the Property may construct, maintain, rent and sell the ADU Units. The
Lender has reviewed and approved the form of IZ Covenant that has been submitted
to and approved by the D.C. Zoning Administrator. Promptly upon signature of the
IZ Covenant by the applicable District of Columbia zoning authorities, the
Borrower shall cause the IZ Covenant to be recorded among the Land Records of
the District of Columbia and shall provide the Lender and its counsel with
executed and recorded copies thereof. The IZ Covenant shall be a permitted
exception to title.

SECTION TWO

PAYMENTS, COMPUTATIONS, FEES, CHARGES AND PROTECTIVE ADVANCES

2.1 Payments. All payments due with respect to this Agreement or the Loan shall
be made in immediately available funds to the Lender at such place as designated
by the Lender from time to time. The Lender is authorized, but shall be under no
obligation, to charge any deposit account maintained by the Borrower with the
Lender or any affiliate of the Lender for any payments due to the Lender with
respect to this Agreement or the Loan. Payments shall be applied, at Lender’s
sole discretion: (i) first, to payment of accrued and unpaid interest, if any;
(ii) second, to payment of any principal then due, if any; (iii) third, to late
charges, if any; (iv) fourth, to reasonable attorneys’ fees and costs of
collection; and (v) fifth, to reduce the outstanding principal balance of the
Note until such principal shall have been fully repaid. All payments hereunder
shall be made without offset, demand counterclaim, deduction, abatement,
defense, or recoupment, each of which the Borrower hereby waives.

2.2 Late Charges. If any payment due under the Note is not made within ten
(10) days of its due date, the Borrower shall pay to the Lender upon demand
(which may be in the form of the usual monthly billing or invoice) a late charge
equal to five percent (5%) of the amount of such payment.

2.3. Default Rate. After an Event of Default (hereinafter defined), the interest
which accrues on the Note shall be increased to the Default Rate (as defined in
the Note).

2.4 Computations. Interest and fees on the Loan shall be computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed.

2.5 Prepayment. The Borrower may prepay the Note in whole or in part without
premium or penalty at any time upon ten (10) days prior written notice to the
Lender. Partial prepayments shall be applied to installments of principal in
their inverse order of maturity, if applicable. Amounts prepaid under the Note
may not be re-borrowed.

2.6 Indebtedness. As used in this Agreement, the term “Indebtedness” means all
present and future indebtedness of the Borrower to the Lender arising out of or
in connection with the Note or any of the other Loan Documents.

SECTION THREE

CONDITIONS

3.1 Conditions Precedent to Closing. In addition to any other conditions stated
in this Agreement, the following conditions must be satisfied prior to Lender
closing on the Loan.

(a) Loan Documents. Receipt by Lender of appropriately completed and duly
executed originals of this Agreement, the Note, the Guaranty, the Deed of Trust,
the Leases Assignment, the Account Assignment, the Contracts Assignment, the
Documents Assignment, the Consents, the Environmental Indemnity and UCC-1
Financing Statements, all as Lender may require (collectively, together with any
other documents executed and delivered in connection with the Indebtedness, the
“Loan Documents”).



--------------------------------------------------------------------------------

(b) Organizational Documents. The Borrower shall supply to the Lender: (i) a
currently certified copy of its Articles of Organization/Articles of
Incorporation and all amendments thereto; (ii) evidence satisfactory to the
Lender and its counsel that it is in good standing in the jurisdiction where
organized and qualified to do business in every jurisdiction in which the nature
of its businesses or its properties makes such qualification necessary;
(iii) resolutions authorizing the due execution and delivery of the Loan
Documents to which it is a party; and (iv) certified copies of its Operating
Agreement/Bylaws and all amendments thereto. The Articles of Organization and
the Operating Agreement of Borrower and each entity comprising the Borrower
shall not be amended, changed or modified in any respect without prior written
consent of the Lender. In addition, Borrower shall cause Entity Guarantor to
supply, to the extent it has not previously done so in any prior transaction
with the Lender: (i) a currently certified copy of its Articles of
Organization/Articles of Incorporation and all amendments thereto; (ii) evidence
that it is in good standing in the jurisdiction where organized and qualified to
do business in every jurisdiction in which the nature of its business or its
properties makes such qualification necessary; (iii) resolutions authorizing the
due execution and delivery of the Loan Documents to which it is a party and a
certificate of incumbency; and (iv) certified copies of its By-Laws or Operating
Agreement and all amendments thereto. The organizational documents of Entity
Guarantor shall not be amended, changed or modified in any respect without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld, delayed or conditioned.

(c) Opinion. Receipt by the Lender of the opinion(s) of the counsel for Borrower
and the Guarantor, in form and content satisfactory to the Lender, in its sole,
but reasonable, discretion.

(d) Insurance. Receipt by the Lender of certificate(s) of insurance to evidence
a fully paid policy or policies of comprehensive public liability insurance
naming Lender as an additional insured thereunder in an amount not less than Two
Million and No/100 Dollars ($2,000,000.00) in the aggregate with not less than
One Million and No/100 Dollars ($1,000.000.00) per occurrence; in any event, the
amount of all insurance shall be sufficient to prevent any co-insurance
contribution on any loss, with each policy providing for a thirty (30) day prior
written notice of cancellation, amendment or alteration.

(e) Operating Account. The Borrower shall have established its primary operating
account with the Lender.

(f) Financing Statements. The financing statements necessary to perfect the
Lender’s security interest in the personal property subject to the Deed of
Trust, and in any other collateral requiring the filing of a financing statement
for perfection of a lien thereon, shall be duly filed in all appropriate offices
and jurisdictions, all other financing statements covering any of such personal
property shall be terminated or the Lender shall be reasonably satisfied that
such terminations are forthcoming, and filing and recording receipts evidencing
such filings and terminations shall be delivered to Lender, all in form and
substance satisfactory to the Lender.

(g) Property Documents. The Lender shall have received and approved in its sole
discretion, the following:

(1) Appraisals. An appraisal of the Property, prepared by an appraiser
acceptable to the Lender, in form and content acceptable to the Lender,
conforming to all regulatory and internal appraisal guidelines applicable to or
established by the Lender, in its sole, absolute, nonreviewable discretion,
reflecting an “as complete” value satisfactory to the Lender (the “Appraisal”);

(2) Title Insurance. A commitment for title insurance (the “Title Commitment”)
insuring the first priority lien of the Deed of Trust in the amount of the Note,
containing no exceptions unacceptable to the Lender, issued in the name of the
Lender by a title company acceptable to the Lender and in an amount equal to the
principal amount of the Note. The Title Commitment and the title policy issued
pursuant thereto (the “Title Policy”) shall reflect that all requirements for
issuance of the Title Policy have been satisfied, and shall contain such other
endorsements or coverages as the Lender may require.



--------------------------------------------------------------------------------

(3) Survey. A current survey and legal description of the Property satisfactory
to the Lender from a registered land surveyor of the District of Columbia, which
survey shall show all easements, rights of way and other matters of record,
shall locate all existing improvements on the Property, shall contain metes and
bounds descriptions of each applicable constituent portion of the Property
acceptable to the Lender and its counsel, shall generally show a state of facts
acceptable to the Lender, and shall contain a surveyor’s certificate
satisfactory to the Lender.

(4) Subdivision Plat. Recordation of a subdivision plat, or such other evidence
as the Lender requires to evidence that the Units can lawfully be separately
conveyed, which plat or other evidence shall have been approved by the Lender
and its construction consultant.

(5) Site Plan Approval. Evidence reasonably satisfactory to the Lender that a
site plan for development of the Property has been approved by all necessary
governmental authorities.

(6) Environmental Report. A Phase I Environmental Site Assessment of the land
prepared by an engineer acceptable to the Lender, which report shall be
certified to the Lender and shall otherwise be acceptable to the Lender in form
and content.

(7) Flood Hazard. Evidence that no part of the Property is located in a special
flood hazard area.

(8) Public Utilities. Evidence to the effect that sanitary sewer, water,
electric, gas, telephone and other public utilities are available and adequate
to serve the Property.

(9) Licenses and Permits. Copies of all licenses and permits in connection with
the Property, including without limitation licenses, permits, proffers and other
conditions to final subdivision and site plan approval.

(10) Consultant’s Review. Satisfactory review and analysis by the Lender’s
construction consultant of the Construction plans, documents and budgets.

(11) PUD Order. If applicable, receipt and satisfactory review and analysis by
the Lender and its counsel of a Planned Unit Development Order constituting
approval of development of the Property and evidence that the Order remains in
full force and effect.

(12) Zoning. Receipt by the Lender of a zoning endorsement to the Title Policy
acceptable to the Lender or such other written evidence as is acceptable to the
Lender that the Property is zoned consistent with the uses contemplated beyond
any possibility of appeal and can be developed as proposed as a matter of right,
and to the effect, further, that there are no pending proceedings, either
administrative, legislative or judicial, which would in any manner adversely
affect the status of the zoning with respect to the Property or any part
thereof.

(h) No Default. No event shall have occurred and be continuing that constitutes
an Event of Default (as defined below).

(i) Representations. All representations and warranties contained in this
Agreement shall be true and correct in every material respect as of the date of
closing of the Loan.

(j) Satisfactory Documents. All documents delivered pursuant to this Agreement
must be in form and substance satisfactory to the Lender and its counsel and all
legal matters incident to this Agreement must be satisfactory to Lender’s
counsel.



--------------------------------------------------------------------------------

(k) Identification. As required by federal regulation, closing the Loan is
contingent upon satisfactory verification of identity of the signatories and
verification that none of the Borrower or the Guarantor or any signers is
restricted from conducting business in the United States.

3.2 Conditions Precedent to Advances. In addition to any other conditions stated
in this Agreement, the following conditions related to Construction of Units
must be satisfied prior to any disbursements under the Loan and all of the
following matters shall have been approved by the Lender.

(a) Permits. Copies of any and all building and similar permits required in
connection with the Construction for each portion of the Property upon which a
Unit is to be constructed, together with such evidence as the Lender may require
to the effect that all fees for such permits have been paid. Satisfactory
evidence shall be submitted to the Lender that all governmental approvals
necessary for the Construction have been obtained. The Lender shall also receive
satisfactory evidence that all applicable safety, ecological and environmental
laws and any other codes or regulations affecting the Construction and/or
proposed use of the Property have been complied with.

(b) Intentionally Deleted.

(c) Plans and Specifications. Two (2) sets of complete copies of the final Plans
and Specifications for the Construction, which Plans and Specifications shall be
satisfactory to the Lender in all respects. The Lender’s review of the Plans and
Specifications is solely for the benefit of the Lender, and the Lender’s
approval thereof shall not be deemed in any respect to be a representation or
warranty, expressed or implied, that the Construction will be sound, have a
value of any particular magnitude or otherwise satisfy a particular standard.
Prior to any advances for hard costs, the Borrower shall furnish the Lender with
copies of the District-approved stamped Plans, together with such evidence as
the Lender may require to the effect that such Plans and Specifications have
been approved by all governmental and quasi-governmental authorities having or
claiming jurisdiction, and together with a final Construction Budget which must
be satisfactory to the Lender in its discretion.

(d) Trade Payment Breakdown. A breakdown of total development costs, which shall
include a draw schedule (the “Construction Budget”) containing reasonable
details of amounts anticipated to be payable for each category of work to be
performed and materials to be supplied in connection with the Construction, and
a projected schedule for the progress of the Construction in each Phase, all in
such form and containing such details as the Lender shall require. The parties
shall have agreed on the Unit Costs Budget and have attached the approved Unit
Costs Budget to this Agreement as Exhibit B. Any change orders shall be subject
to the Lender’s prior approval. No hard costs shall be advanced under the Loan
until such time as the Construction Budget has been approved by the Lender in
its sole discretion. The Borrower may, from time to time, request reallocation
of amounts in the Construction Budget based upon such reasonable supporting
documentation justifying such reallocation as may be approved by the Lender; any
such reallocation shall be subject to the Lender’s approval in its sole
discretion.

(e) Construction Schedule. A projected Schedule (“Construction Schedule”) for
the progress of Construction of Units and a projection of cash flow, each in
such form and containing such details as the Lender shall require. The Borrower
shall be required to diligently pursue and proceed with Construction of Units in
accordance with the Construction Schedule to completion. Failure of the Borrower
to meet the requirements of the Construction Schedule shall constitute an Event
of Default under this Agreement.

(f) General Contractor. All contracts for Construction of Units shall be subject
to the Lender’s approval. The Construction contract shall be assigned to the
Lender effective on a default under any of the Loan Documents. The general
contractor shall consent to such assignment and agree, in the event of any such
default, to continue performance of the contract for the Lender, if the Lender
so requests. Comstock Homes of Washington, L.C., an affiliate of the Borrower,
is hereby approved as the general contractor for Construction of Units. Prior to
any advances for Construction costs for any Unit, the Borrower shall furnish the
Lender with a copy of the contractor’s license for that portion of the
Construction. The Borrower shall also furnish the Lender with copies of licenses
for all major subcontractors.



--------------------------------------------------------------------------------

(g) Architect’s and Engineer’s Certificate. The architect and the engineer for
the Construction shall be subject to the Lender’s approval. In addition, the
contracts with the architect and the engineer shall be subject to the Lender’s
approval. A certificate from the architect and/or project engineer will be
required to the effect that the Construction of the Units being built, if
completed in accordance with the Plans and Specifications, will comply with all
federal, state, District and local laws, statutes, ordinances, codes,
regulations, rules or other laws applicable to the Construction of the
applicable Unit (“Applicable Laws”). Prior to any advances for Construction
costs, the Borrower shall furnish the Lender with a copy of the engineer’s
license and the architect’s license.

(h) Lender’s Construction Consultant. The Plans and Specifications, Construction
Budget, Construction Schedule and any and all other Construction documents
requested by the Lender and/or its Construction consultant (the “Lender’s
Inspector”), shall be subject to approval by the Lender and the Lender’s
Inspector. All draw requests shall be submitted to the Lender and the Lender’s
Inspector for review and approval. The Borrower shall be responsible for payment
of all of the Lender’s Inspector’s fees.

3.3 Provisions Governing Disbursements. Disbursements of the Loan shall be
governed by the following provisions:

(a) Construction of all Units shall be performed by the Borrower in strict
accordance with all applicable (whether present or future) laws, ordinances,
codes, rules, regulations, requirements and orders of any governmental or
regulatory authority having or claiming jurisdiction. Construction of Units
shall be completed in a manner so as not to encroach upon any easement or
right-of-way, or upon the land of others. Construction of each Unit shall be
wholly within all applicable building restriction lines and set-backs, however
established, and shall be in strict accordance with all applicable use or other
restrictions and the provisions of any prior declarations, covenants,
conditions, restrictions and zoning ordinances and regulations.

(b) The Borrower shall have submitted to the Lender and the Lender’s Inspector
such information as may be requested by the Lender or the Lender’s Inspector to
verify the Construction costs which are to be incurred in connection with
Construction. The Lender shall not be obligated to authorize disbursement of
Loan proceeds with respect to Construction of any Unit for an amount in excess
of the Construction costs to be incurred in connection therewith as verified by
the Lender or the Lender’s Inspector pursuant to the provisions of the preceding
sentence. The funding of each draw request is subject to an inspection and
approval by the Lender’s Inspector.

(c) Loan proceeds will be advanced in installments as the Construction
progresses in accordance with the terms of this Agreement to finance the
Construction of Units in accordance with the Plans and Specifications, but no
more often than once monthly, provided that the Lender is satisfied that the
amounts available under the Loan will be sufficient to complete the work and pay
or provide for all reasonably anticipated Construction costs through the
required Construction completion date under the Construction Schedule. In the
event the Lender determines that the amounts available under the Loan, together
with any additional cash provided by the Borrower to the Lender, if any, is
insufficient to complete the Construction in such manner as the Lender may
require, the Borrower shall provide such funds necessary to complete
Construction. Advances shall be subject to withholding of retainage in the
amount of ten percent (10%) of direct Construction costs approved by the Lender
or the Lender’s Inspector, and at the Lender’s discretion of labor and materials
brought into the Construction site and eligible for payment on a trade payable
basis.

(d) Each advance shall be conditioned upon the Lender’s receipt of (i) written
certification by parties approved by the Lender that the work which is the basis
of the requested advance was completed in accordance with the approved Plans and
Specifications and within the cost estimates approved by the Lender (or such
adjustments of cost estimates of line items as shall be required and approved by
the Lender, provided that sufficient funds to complete the Construction will be
available under such adjusted estimates), to the satisfaction of the Lender, and
(ii) that at that time all necessary certificates required to be obtained from
any board, agency or department (government or otherwise) have been obtained.
All documents required to be submitted to the Lender as a condition of each
disbursement shall be on standard AIA forms and shall be furnished to the Lender
at the Lender’s address set forth in this Agreement. The Lender shall have at
least ten (10) business days after receipt of the foregoing documentation prior
to funding an approved advance.



--------------------------------------------------------------------------------

(e) At such time as the footings for the foundation of each “Stick” (hereinafter
defined) have been installed, the Lender shall have received a “wall check” or
“foundation” survey of that stick that meets the Lender’s survey requirements
and that shows that (i) all new construction is within the boundary lines of the
applicable Townhouse Lot and is in compliance with all applicable setback,
location and area requirements of all applicable governmental approvals, and
(ii) there is no change in condition which could adversely affect the applicable
Unit. For purposes of this Agreement, a “Stick” means a building containing
contiguous townhouse Units constructed on a single, shared foundation.

(f) The Lender shall have received a notice of title continuation or an
endorsement to the title insurance policy with respect to the Property
theretofore delivered to the Lender, showing that since the last preceding
advance, there has been no change in the status of title and no other exception
not theretofore approved by the Lender, which endorsement shall have the effect
of advancing the effective date of the policy to the date of the advance then
being made and increasing the coverage of the policy by an amount equal to the
advance then being made, if the policy does not by its terms provide
automatically for such an increase.

(g) Before making any advance of Loan proceeds, the Lender may require the
Borrower to obtain from any contractor or materialmen it may engage in
connection with the Construction of any Unit, acknowledgements of payment and
releases of liens and rights to claim liens, if applicable, down to the date of
the last preceding advance and concurrently with the final advance. All such
acknowledgements and releases shall be in form and substance satisfactory to the
Lender.

(h) No advances will be made for building materials or furnishings that have not
yet been incorporated into the Unit(s) (“Stored Materials”) unless (a) the
Borrower has good title to the Stored Materials and has furnished satisfactory
evidence of such title to the Lender, (b) the Stored Materials are components in
a form ready for incorporation into the applicable Unit(s) and will be so
incorporated within a period of forty-five (45) days from the date of the
advance for the Stored Materials, (c) the Stored Materials are in the Borrower’s
possession and are satisfactorily stored on the Property or at such other
location as the Lender may approve, in each case with adequate safeguards to
prevent commingling with materials for other projects, (d) the Stored Materials
are protected and insured against loss, theft and damage in a manner and amount
satisfactory to the Lender and the Lender has received Certificates of Insurance
reflecting Borrower as an additional insured and owner of the Stored Materials,
(e) the Stored Materials have been paid for in full or will be paid for in full
from the funds to be advanced, (f) the Lender has or will have upon the payment
for the Stored Materials from the advanced funds a perfected, first priority
security interest in the Stored Materials, (g) all lien rights and claims of the
supplier have been released or will be released upon payment with the advanced
funds, and (h) following the advance for the Stored Materials, the aggregate
amount of advances for Stored Materials that have not yet been incorporated into
the Construction will not exceed Ten Thousand Dollars ($10,000.00) per Unit that
is then under Construction.

(i) The Lender shall not be obligated to make the final advance of Loan proceeds
hereunder with respect to any Unit, which shall include the retainage described
above, unless (i) the Lender’s Inspector has certified to the Lender on standard
AIA forms that the work is complete (except for punch list items which the
Lender may approve and for which Lender may retain 150% of the cost of
correction) in accordance with the Plans and Specifications; (ii) the Lender has
received evidence satisfactory to it that all work requiring inspection by
governmental or regulatory authorities having or claiming jurisdiction has been
duly inspected and approved by such authorities and by any rating or inspection
organization, bureau, association, or office having or claiming jurisdiction;
(iii) that completion of Construction of the Unit has occurred free and clear of
all mechanics’ or materialmen’s liens and any bills or claims for labor,
materials and services; (iv) certificates from the Borrower’s architect,
engineer and/or contractor, and, if required, from the Lender’s Inspector,
certifying that Construction of the Unit has been completed in accordance with,
and as completed comply with, the Plans and Specifications and all laws and
governmental requirements; and (v) a certificate of occupancy or residential use
permit shall have been validly issued by the District of Columbia to allow
lawful residential occupancy of the completed Unit. All fees and costs of the
Lender’s Inspector shall be paid by the Borrower.



--------------------------------------------------------------------------------

(j) The Lender shall not be obligated to make any advances of Loan proceeds
hereunder unless, in the reasonable judgment of the Lender, all work completed
at the time of the application for advance has been performed in a good and
workmanlike manner, and all materials and fixtures usually furnished and
installed at that stage of the development have been furnished and installed,
and no default which has not been cured has occurred under this Agreement or any
of the documents evidencing, securing or guaranteeing the Loan.

(k) During default after expiration of any applicable cure period hereunder, the
Lender, at its option, may make any and all advances, or any part thereof,
directly to the general contractor or subcontractors against requisitions for
payment under the general contractor’s contract or the respective contracts or
subcontracts, as the case may be; the execution of this Agreement by the
Borrower shall and does constitute an irrevocable direction and authorization to
so advance funds, and such funds shall be added to the principal balance of the
Loan, shall bear interest as set forth in the Note and shall be secured by the
Deed of Trust. All payments made pursuant to the foregoing shall be made within
the scope of the respective contracts.

SECTION FOUR

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to extend credit to the Borrower, the Borrower
makes the following representations and warranties as to itself:

4.1 Organization. The Borrower and each entity comprising the Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia and is duly qualified as a
foreign limited liability company and in good standing under the laws of each
other jurisdiction in which such qualification is required.

4.2 Execution and Delivery. The Borrower has the power, and has taken all of the
necessary actions, to execute and deliver and perform its obligations under the
Loan Documents, and the Loan Documents, when executed and delivered, will be
binding obligations of each such entity enforceable in accordance with their
respective terms.

4.3 Power. Each of the Borrower has the power and authority to own its
properties and to carry on its business as now being conducted.

4.4 Financial Statements. All financial statements and information delivered to
the Lender are correct and complete in all material respects and present fairly
the financial conditions, and reflect all known liabilities, contingent and
otherwise, of the Borrower as of the dates of such statements and information,
and since such dates no material adverse change in the assets, liabilities,
financial condition, business or operations of the Borrower has occurred.

4.5 Taxes. All tax returns and reports of the Borrower required by law to be
filed have been duly filed, and all taxes, assessments, other governmental
charges or levies (other than those presently payable without penalty or
interest and those that are being contested in good faith in appropriate
proceedings) upon the Borrower and upon any of their respective properties,
assets, income or franchises, that are due and payable have been paid.

4.6 Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower that may
result in any material adverse change in the business, properties or assets or
in the condition, financial or otherwise, of the Borrower, or that may result in
any material liability on the part of the Borrower that would materially and
adversely affect the ability of the Borrower to perform its and/or their
obligations under the Loan Documents, or that questions the validity of any of
the Loan Documents or any action taken or to be taken in connection with the
Loan Documents.

4.7 No Breach. The execution and delivery of the Loan Documents, and compliance
with the provisions of the Loan Documents, will not conflict with or violate any
provisions of law or conflict with, result in a breach of, or constitute a
default under, the organizational documents of the Borrower, or any judgment,
order or decree binding on the Borrower, or any other agreements to which the
Borrower is a party.



--------------------------------------------------------------------------------

4.8 No Defaults. To the best of the Borrower’s knowledge, the Borrower is not in
default with respect to any debt, direct or indirect, upon or as to which the
Borrower has any liability or obligation.

4.9 Compliance. The Borrower is in compliance in all material respects with all
applicable laws and regulations, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

4.10 Approvals. No authorizations, approvals or consents of, and no filings and
registrations with, any governmental or regulatory authority or agency, are
necessary for the execution, delivery or performance of the Loan Documents by
the Borrower.

4.11 Title to Assets. The Borrower has good and marketable title to all of its
assets, subject only to the liens and security interests permitted by this
Agreement.

4.12 Use of Proceeds. The proceeds of the Loan shall be used only for the
purposes described in this Agreement. The proceeds of the Loan shall not be used
to purchase or carry any margin stock, as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System.

SECTION FIVE

COVENANTS OF BORROWER

In consideration of credit extended or to be extended by the Lender, the
Borrower covenants and agrees as follows:

5.1 Financial Information. The Borrower shall deliver to the Lender each year
within ninety (90) days after the close of its fiscal year, financial statements
prepared in accordance with standard accounting principles consistently applied,
certified as true and correct by an officer of each such entity; and (ii) each
year within thirty (30) days after filing, a copy of each such entity’s federal
income tax return and all schedules thereto, provided that in the event of such
extension such entity shall provide the Lender with a copy of the federal income
tax return and all schedules thereto within thirty (30) days of the filing of
same with the Internal Revenue Services, and (iii) promptly upon the Lender’s
request, such financial and other information as the Lender reasonably may
require from time to time. All financial statements shall be in such reasonable
detail and shall be accompanied by such certificates of the Borrower as may
reasonably be required by the Lender.

5.2 Taxes. All tax returns and reports of the Borrower required by law to be
filed have been duly filed, and all taxes, assessments, other governmental
charges or levies (other than those presently payable without penalty or
interest and those that are being contested in good faith in appropriate
proceedings) upon the Borrower and upon the Borrower’s properties, assets,
income or franchises, that are due and payable, have been paid.

5.3 Compliance with Laws. The Borrower shall comply with all applicable laws and
regulations including, without limitation, ERISA.

5.4 Maintain Existence. The Borrower shall maintain its existence in good
standing, maintain and keep its properties in good condition (ordinary wear and
tear excepted), maintain adequate insurance for all of its properties with
financially sound and reputable insurers. The Borrower shall remain in the same
line of business as it is on the date of this Agreement and shall not enter into
any new lines of business without the prior written consent of the Lender.

5.5 Notices. As soon as it has actual knowledge, the Borrower shall notify the
Lender of the institution or threat of any material litigation or condemnation
or administrative proceeding of any nature involving the Borrower.

5.6 Books and Records. The Borrower shall maintain complete and accurate books
of account and records. The principal books of account and records shall be kept
and maintained at 1886 Metro Center Drive, 4th Floor, Reston, VA 10190. The
Borrower shall not remove such books of account and records without giving the
Lender at least thirty (30) days prior written notice. The Borrower, upon
reasonable notice from the Lender, shall permit the Lender, or any officer,
employee or agent designated by the Lender, to examine the books of account and
records maintained by the Borrower, and agree that the Lender or such officer,
employee or agent may audit and verify the books and records. The Borrower shall
reimburse the Lender for any reasonable expenses incurred by the Lender in
connection with any such audits. All accounting records and financial reports
furnished to the Lender by the Borrower pursuant to this Agreement shall be
maintained and prepared in accordance with GAAP.



--------------------------------------------------------------------------------

5.7 Liens. The Borrower shall not create, incur, assume or permit to exist any
mortgage, deed of trust, assignment, pledge, lien, security interest, charge or
encumbrance, including, without limitation, the right of a vendor or under a
conditional sale contract or the lessor under a capitalized lease (collectively,
(“Liens”) of any kind or nature in or upon any of the asset of the Borrower
except:

 

  (a) Liens created or deposits made that are incidental to the conduct of the
business of the Borrower, that are not incurred in connection with any borrowing
or the obtaining of any credit and that do not and will not interfere with the
use by the Borrower of any of its assets in the normal course of its business or
materially impair the value of such assets for the purpose of such business; and

 

  (b) Liens securing the Indebtedness.

5.8 Debt. Without the prior written consent of the Lender, the Borrower shall
not incur or permit to exist any debt for borrowed funds, the deferred purchase
price of goods or services or capitalized lease obligations, except for
(a) trade debt incurred in the ordinary course of business, and (b) the
Indebtedness.

5.9 Contingent Liabilities. Without the prior written consent of the Lender,
Borrower shall not guarantee, endorse, become contingently liable upon or assume
the obligation of any person, or permit any such contingent liability to exist,
except by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.

5.10 Sale of Assets. Without the prior written consent of the Lender, the
Borrower shall not sell, lease, assign or otherwise dispose of any of its assets
except for (a) sales in the ordinary course of business including sales of Units
as approved by the Lender from time to time, (b) the disposition of assets that
are no longer needed or useful in its business, and (c) assets which have been
removed and replaced.

5.11 Mergers and Acquisitions. Without the prior written consent of the Lender,
the Borrower shall not merge or consolidate with, or acquire all or
substantially all of the assets, stock, partnership interests or other ownership
interests of, any other person.

5.12 Loans and Advances. Without the prior written consent of the Lender, the
Borrower shall not make any loan or advance to any affiliate, director, member,
manager, officer or employee of the Borrower, or any other person, except for
the creation of accounts receivable in the ordinary course of business on terms
that are no less favorable than would apply in an arms-length transaction.

5.13 Subsidiaries and Joint Ventures. Without the prior written consent of the
Lender, the Borrower shall not form any subsidiary, become a general or limited
partner in any partnership or become a party to a joint venture. If the Lender
grants its consent to the formation or acquisition of a subsidiary Borrower,
such entity shall cause each subsidiary to perform and observe all of the
covenants contained in this Agreement and the other Loan Documents.

5.14 Affiliates. Without the prior written consent of the Lender, the Borrower
shall not engage in business with any of its affiliates except in the ordinary
course of business and on terms that are no less favorable to the Borrower than
would apply in an arm’s length transaction.

5.15 Organization; Control and Management; Transfers. Until such time as the
Loan is fully repaid, there shall be no Transfer (hereinafter defined) of any
interest in the Borrower, nor any change in the Control (hereinafter defined) or
management of either the Borrower, nor any Transfer of the Property except for
sales of Units in accordance with the terms of the Loan Documents, without the
Lender’s prior written consent. “Transfer” means any assignment, pledge,
conveyance, sale, transfer, mortgage, encumbrance, grant of a security interest
or other disposition, either directly or indirectly, in the aggregate of fifty
percent (50%) or more of the beneficial ownership interests of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. “Controlled by” and
“controlling” shall have the respective correlative meanings thereto.

5.16 Marijuana Prohibition. The Borrower shall not cause, permit or suffer any
portion of the Property to be used or occupied in connection with the
possession, sale or distribution of marijuana or products containing marijuana.



--------------------------------------------------------------------------------

SECTION SIX

DEFAULT AND REMEDIES

6.1 Default. Each of the following shall constitute an “Event of Default” under
this Agreement if not cured within the timeframes provided herein:

(a) Failure to Pay. If: (i) the Borrower shall fail to pay any monthly payment
required under the Note (“Monthly Payments”) when due thereunder, or (ii) the
Borrower shall fail to pay any amount (other than the Monthly Payments) as an
when due under any of the Loan Documents;

(b) Failure to Give Notices. If the Borrower fails to give the Lender any notice
required by Section 5.5 of this Agreement within thirty (30) days after it has
actual knowledge of the event giving rise to the obligation to give such notice.

(c) Failure to Permit Inspections. If the Borrower refuses to permit the Lender
to inspect its books and records in accordance with the provisions of
Section 5.6 or failure to permit the Lender to inspect the Property upon
reasonable advance notice.

(d) Failure to Observe Covenants. If the Borrower fails to perform or observe
any term, covenant, warranty or agreement contained in this Agreement or in the
other Loan Documents and such failure shall continue for a period of thirty
(30) days after written notice of such failure has been given to the Borrower by
the Lender; provided, however, if such default is not in the payment of any sum
due to the Lender hereunder, or was not the subject of an Event of Default for
which notice was previously provided, and provided the Borrower is diligently
pursuing the cure of such default , then the Borrower shall have an additional
sixty (60) days within which to cure such default prior to the Lender exercising
any right or remedy available hereunder, or at law or in equity.

(e) Defaults Under Loan Documents. If an Event of Default shall occur under the
Note or any other Loan Document and shall not be cured within any applicable
grace period.

(f) Breach of Representation. Discovery by the Lender that any representation or
warranty made or deemed made by the Borrower in this Agreement or in any other
Loan Document or in any statement or representation made in any certificate,
report or opinion delivered pursuant to this Agreement or other Loan Document or
in connection with any borrowing under this Agreement by the Borrower or
Guarantor or any member, manager, officer, agent, employee or director of the
Borrower or Guarantor, was materially untrue when made or deemed to be made.

(g) Voluntary Bankruptcy. If the Borrower or Guarantor makes an assignment for
the benefit of creditors, files a petition in bankruptcy, petitions or applies
to any tribunal for any receiver or any trustee of the Borrower or Guarantor or
any substantial part of the property of the Borrower or Guarantor, or commences
any proceeding relating to the Borrower or Guarantor under any reorganization,
arrangement, composition, readjustment, liquidation or dissolution law or
statute of any jurisdiction, whether in effect now or after this Agreement is
executed.

(h) Involuntary Bankruptcy. If, within sixty (60) days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
or Guarantor seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statue,
law or regulation, the proceeding shall not have been dismissed, or, if within
sixty (60) days, after the appointment, without the consent or acquiescence of
the Borrower or Guarantor of any trustee, receiver or liquidator of any Borrower
or all or any substantial part of the properties of the Borrower, the
appointment shall not have been vacated.

(i) Intentionally Deleted.



--------------------------------------------------------------------------------

(j) Material Adverse Change. A material adverse change occurs in the financial
or business condition of the Borrower or Guarantor (and, as to Guarantor, as
material adverse change is defined in the Guaranty).

(k) Judgment. If a judgment, attachment, garnishment or other process is entered
against the Borrower or Guarantor and is not vacated or bonded within sixty
(60) days after entry (or such shorter period of time as necessary in order to
avoid attachment or foreclosure).

(l) Dissolution. The dissolution, liquidation or termination of existence of the
Borrower or the Guarantor unless a substitute guarantor, satisfactory to the
Lender in its sole and absolute discretion, assumes all liability under the
Guaranty and Environmental Indemnity and executes any documents which the Lender
may reasonably require to implement such substitution, within sixty (60) days
after event of dissolution, liquidation or termination of existence.

(m) Death of Individual Guarantor. The death of Individual Guarantor (or any
other individual Guarantor) and the failure of Borrower to provide a substitute
guarantor acceptable to the Lender in all respects in its sole discretion within
ninety (90) days after the date of death of such deceased Guarantor.

(n) Change in Management/Control. A change in the management of or controlling
interest in the Borrower or Entity Guarantor without the prior written consent
of the Lender, which consent will not be unreasonably withheld, delayed or
conditioned.

6.2 Remedies. Upon the occurrence of an Event of Default (it being understood
that an Event of Default shall not be deemed to have occurred until the
expiration of any applicable notice and/or cure periods), (a) the Lender, at its
option, by written notice to the Borrower, may declare all Indebtedness to the
Lender to be immediately due and payable, whether such Indebtedness was incurred
prior to, contemporaneous with or subsequent to the date of this Agreement and
whether represented in writing or otherwise, without presentment, demand,
protest or further notice of any kind, and (b) the Lender may exercise all
rights and remedies available to it under the Loan Documents and applicable law.
The Borrower agrees to pay all costs and expenses incurred by the Lender in
enforcing any obligation under this Agreement or the other Loan Documents,
including, without limitation, attorneys’ fees. No failure or delay by the
Lender in exercising any power or right will operate as a waiver of such power
or right, nor will any single or partial exercise of any power or right preclude
any other future exercise of such power or right, or the exercise of any other
power or right.

6.3 Borrower to Pay Fees and Charges. The Borrower shall pay all fees and
charges incurred in the procuring, making and enforcement of the Loan, including
without limitation the reasonable fees and disbursements of Lender’s attorneys,
charges for appraisals, the fee of Lender’s inspector and construction
consultant, fees and expenses relating to examination of title, title insurance
premiums, surveys, and mortgage recording, documentary, transfer or other
similar taxes and revenue stamps, loan extension fees, if any, and the Lender’s
fees for the Loan.

SECTION SEVEN

GENERAL PROVISIONS

7.1 Defined Terms. Each accounting term used in this Agreement, not otherwise
defined, shall have the meaning given to it under GAAP applied on a consistent
basis. The term “person” shall mean any individual partnership, corporation,
trust, joint venture, unincorporated association, governmental subdivision or
agency or any entity of any nature. The term “subsidiary” means, with respect to
any person, a corporation or other person of which shares of stock or other
ownership interest having ordinary voting power to elect a majority of the board
of directors or other managers of such corporation or person are at the time
owned, or the management of which it otherwise controlled, directly or
indirectly, through one or more intermediaries, by such person. The term
“affiliate” means, with respect to any specified person, any other person that,
directly or indirectly, controls or is controlled by, or is under common control
with, such specified person. All meanings assigned to defined terms in this
Agreement shall be applicable to the singular and plural forms of the terms
defined.

7.2 Notices. All notices, requests, demands and other communication with respect
hereto shall be in writing and shall be delivered by hand, prepaid by Federal
Express (or a comparable overnight delivery service), or sent by the United
States first-class mail, certified, postage prepaid, return receipt requested,
to the parties at their respective addresses set forth as follows:



--------------------------------------------------------------------------------

If to the Lender, to:

EAGLEBANK

7815 Woodmont Avenue

Bethesda, MD 20814

Attn: Kenneth L. Gray, Senior Vice President

With a copy to:

Friedlander Misler, PLLC

5335 Wisconsin Avenue, N.W., Suite 600

Washington, D.C. 20015

Attn: Leonard A. Sloan, Esq.

If to the Borrower, to:

Comstock Sixth Street, LLC

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Christopher Clemente

With a copy to:

Comstock Sixth Street, LLC

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Attn: Jubal Thompson, Esq.

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) on the business day after
the day on which it is delivered by hand, (c) on the business day after the day
on which it is properly delivered by Federal Express (or a comparable overnight
delivery service), or (d) on the third (3rd) business day after the day on which
it is deposited in the United States mail. Any party may change such party’s
address by notifying the other parties of the new address in any manner
permitted by this Section.

7.3 Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Lender and the Borrower and their respective successors, assigns,
personal representatives, executors and administrators, provided that the
Borrower may not assign or transfer its rights under this Agreement.

7.4 Entire Agreement. Except for the other Loan Documents expressly referred to
in this Agreement, this Agreement represents the entire agreement between the
Lender and the Borrower, supersedes all prior commitments and may be modified
only by an agreement in writing.

7.5 Survival. All agreements, covenants, representations and warranties made in
this Agreement and all other provisions of this Agreement will survive the
delivery of this Agreement and the other Loan Documents and the making of the
advances under this Agreement and will remain in full force and effect until the
obligations of the Borrower under this Agreement and the other Loan Documents
are indefeasibly satisfied.

7.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland, without reference to conflict
of laws principles.

7.7 Headings. Section headings are for convenience of reference only and shall
not affect the interpretation of this Agreement.



--------------------------------------------------------------------------------

7.8 Participations. The Lender shall have the right to sell all or any part of
its rights under the Loan Documents, and the Borrower authorizes the Lender to
disclose to any prospective participant in the Loan any and all financial and
other information in the Lender’s possession concerning the Borrower or the
collateral for the Loan.

7.9 No Third Party Beneficiary. The parties do not intend the benefits of this
Agreement or any other Loan Document to inure to any third party.

7.10 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, THE LENDER
AND THE BORROWER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY BASED ON, ARISING OUT OF OR UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

7.11 Waiver. The rights of the Lender under this Agreement and the other Loan
Documents shall be in addition to all other rights provided by law. No waiver of
any provision of this Agreement, or any other Loan Document, shall be effective
unless in writing, and no waiver shall extend beyond the particular purpose
involved. No waiver in any one case shall require the Lender to give any
subsequent waivers.

7.12 Severability. If any provision of this Agreement or any other Loan Document
is held to be void, invalid, illegal or unenforceable in any respect, such
provision shall be fully severable and this Agreement or the applicable Loan
Document shall be construed as if the void, invalid, illegal or unenforceable
provision were not included in this Agreement or in such Loan Document.

7.13 No Setoffs. With respect to a monetary default claimed by the Lender under
the Loan Documents, no setoff, claim, counterclaim, reduction or diminution of
any obligation or defense of any kind or nature that the Borrower has or may
have against the Lender (other than the defenses of payment, the Lender’s gross
negligence or willful misconduct) shall be available against the Lender in any
action, suit or proceeding brought by the Lender to enforce this Agreement or
any other Loan Document. The foregoing shall not be construed as a waiver by the
Borrower of any such rights or claims against the Lender, but any recovery upon
any such rights or claims shall be had from the Lender separately, it being the
intent of this Agreement and the other Loan Documents that the Borrower shall be
obligated to pay, absolutely and unconditionally, all amounts due under this
Agreement and the other Loan Documents.

7.14 No Merger. The Borrower and the Lender expressly agree that the Borrower’s
agreement and obligation to pay the Lender’s reasonable attorneys’ fees and
costs, and all other litigation expenses, shall not be merged into any judgment
obtained by the Lender, but shall survive the same and shall not be extinguished
by any monetary judgment. It is the express intent of the parties hereto that
all post-judgment collection fees and expenses (including reasonable attorneys’
fees and costs) shall survive entry of a final judgment and shall be collectible
by the Lender against the Borrower from time to time following entry of any
final judgment obtained by the Lender against the Borrower.

7.15. Counterparts. This Agreement may be executed for the convenience of the
parties in several counterparts, which are in all respects similar and each of
which is to be deemed to be complete in and of itself, and any one of which may
be introduced in evidence or used for any other purpose with the production of
the other counterparts thereof.

7.16 Consent to Jurisdiction. The Borrower irrevocably submits to jurisdiction
of any state or federal court sitting in the Commonwealth of Virginia or the
State of Maryland over any suit, action or proceeding arising out of or relating
to this Agreement, the Note or any other Loan Documents. The undersigned
irrevocably waives, to the fullest extent permitted by law, any objection that
the undersigned may now or hereafter have to the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such court shall be conclusive and binding and may
be enforced in any court in which the undersigned is subject to jurisdiction by
a suit upon such judgment provided that service of process is effected as
provided herein or as otherwise permitted by applicable law.

7.17 Service of Process. The Borrower hereby consents to process being served in
any suit, action or proceeding instituted in the Commonwealth of Virginia or the
State of Maryland in connection with the Loan by (i) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to the
Borrower at the address set forth in the Notices section of this Agreement and
(ii) serving a copy thereof upon the Borrower’s registered agent for service of
process. The undersigned irrevocably agrees that such service shall be deemed to
be service of process upon the undersigned in any such suit, action or
proceeding. Nothing in this Agreement shall affect the right of the Lender
otherwise to bring proceedings against the undersigned in the courts of any
jurisdiction or jurisdictions.



--------------------------------------------------------------------------------

7.18 Exhibits. All exhibits referred to herein as attached hereto are
incorporated in full by reference as though fully set forth in this Agreement.
The Exhibits are:

Exhibit A:       Legal Description of the Property

Exhibit B:       Construction Budget

[SIGNATURES ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed in their respective names by duly authorized representatives as of the
day and year first above written.

 

WITNESS:       BORROWER:       COMSTOCK SIXTH STREET, LLC, a Virginia limited
liability company

 

      By:    Comstock Holding Companies, Inc., Manager

Print Name: ________________                      By:   

 

            Christopher D. Clemente, Manager

[SEAL]

COMMONWEALTH OF VIRGINIA

COUNTY OF             , ss:

I,             , a Notary Public in and for the aforesaid jurisdiction, do
hereby certify that Christopher D. Clemente personally appeared before me in
said jurisdiction and acknowledged that he is the Chief Executive Officer of
Comstock Holding Companies, Inc., which is the Manager of Comstock Sixth Street,
LLC, party to the foregoing instrument, and that the same is his act and deed
and the act and deed of said Comstock Sixth Street, LLC.

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 15th day of
February, 2017.

 

     

 

[SEAL]       Notary Public       My Commission expires: _____________.      
Notary Registration No. ________________. Witness:                EAGLEBANK

 

Print Name:

               By:   

 

         Kenneth L. Gray          Senior Vice President

[SEAL]

COMMONWEALTH OF VIRGINIA

COUNTY OF             , ss:

I,             , a Notary Public in and for the aforesaid jurisdiction, do
hereby certify that Kenneth L. Gray personally appeared before me in said
jurisdiction and acknowledged that he is a Senior Vice President of EAGLEBANK;
that he has been duly authorized to execute and deliver the foregoing instrument
for the purposes therein contained and that the same is his act and deed; that
the seal affixed to said instrument is such corporate seal and that it was so
affixed by order of the Board of Directors of said Bank; and that he signed his
name thereon by like order.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this             day
of February, 2017.

 

     

 

Notary Public

[SEAL]       My Commission expires: _____________.       Notary Registration No.
______________.